Citation Nr: 1115677	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-41 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to May 1967.  

This matter is presently before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in August 2010.  A copy of the hearing transcript is of record and has been reviewed.

The Board observes that a September 2009 Statement of the Case (SOC), in finding that new and material evidence had been submitted, reopened the Veteran's claim for entitlement to service connection for PTSD and denied the claim on a de novo basis.  The Board observes, however, that service connection for PTSD was previously denied, including in a final September 2007 RO decision.  Therefore, the Board is required to address whether the Veteran has submitted new and material evidence to reopen his claim for entitlement to service connection for PTSD.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also observes that in reviewing the Veteran's claims folder, in addition to PTSD, other psychiatric-based disorders are shown to have been diagnosed.  For example, a VA PTSD examination report dated in December 2008 includes diagnoses of major depressive disorder and anxiety disorder.  The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) considered a case in which the Board had denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis of PTSD.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis -- one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the Veteran's claim.  Id.

As indicated under Clemons, and per the facts here, major depressive disorder and anxiety disorder are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated these claims.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating major depressive disorder and anxiety disorder.  This includes the statutory and regulatory provisions addressing these claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Therefore, the issues of entitlement to service connection for major depressive disorder and for anxiety disorder being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA medical records, private medical records, and records from the Social Security Administration (SSA).  

At the Veteran's hearing in August 2010, testimony was presented concerning outstanding treatment records from VA medical facilities.  These records were noted to be from the VA Medical Centers (VAMCs) in Minneapolis and Denver.  See pages 43 and 44 of hearing transcript (transcript).  Review of the Veteran's claims file reveals that the most recent records on file from the Minneapolis VAMC are dated in December 2008.  No records from the Denver VAMC appear to be on file, though the Veteran testified in August 2010 that this was to begin in September 2010.  See page 44 of transcript.  Therefore, an effort to obtain any VA medical records pertaining to treatment afforded the Veteran from these VA facilities from the appropriate times should be undertaken.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records, if obtained, should be associated with the claims file.  38 U.S.C. § 5103A (West 2002).

Also at the August 2010 hearing the record was held open for a period of 60 days so that efforts could be undertaken to associate certain private medical records with the claims folder.  See page 49 of hearing transcript (transcript).  The Veteran reported being treated by a physician, Dr. Sanderson, beginning in the late 1970s (and into the 1990s), and added he spoke with him about taking anti-depressants.  See pages 29 and 30 of transcript.  Also, the Veteran testified that he had been treated by a psychologist, Dr. Christianson, in the 1980s.  See pages 29 and 31 of transcript.  Though the Veteran provided VA with a VA Form 21-4142, signed by him in September 2008, authorizing VA to obtain medical records from Dr. Christianson (from 1980 to 1989), such an effort is not shown to have been undertaken.  Hence, there appear to be pertinent private medical records that have yet to be associated with the claims file.  As this case is being remanded for other reasons, and as these private medical records may contain information pertinent to the matters at hand, 38 C.F.R. § 3.159(c)(1)(2) mandates that VA assist in obtaining such records.  Concerning this, the Board notes that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  In this regard, the Veteran must provide the RO on remand with any information or forms, such as an authorization to release private medical records, that the RO deems necessary to enable it to obtain these records.

The Board also observes that as part of an April 2007 VA mental health note the Veteran informed the examining social worker that "he has applied for Social Security...."  Records from the Social Security Administration (SSA) have not been associated with the Veteran's claims folder.  If a claimant has submitted an application for SSA benefits, SSA may have developed or received relevant records, regardless of whether such claim is still pending or whether a claimant was denied SSA benefits.  Therefore, regardless of the status or ultimate determination of the application, VA's duty to obtain any relevant records obtained or developed in conjunction with a SSA claim remains unaffected.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.") (Emphasis added).  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.  

As to the Veteran's claim seeking service connection for PTSD, he claims that he was sexually assaulted by two fellow service members in approximately April 1967.  He has denied that he ever reported this matter to anyone while on active duty.  

With respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f)(4) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

In cases of alleged sexual assault, VA must first inform the claimant that he may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and must suggest potential sources for such evidence.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  Then, VA must assist him in the submission of alternative sources of evidence by providing additional time for him to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his behalf.  In claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), the VA has a heightened burden of VCAA notification.  Id.

While the record shows that the Veteran was provided a letter pertaining to the processing of claims for PTSD secondary to personal assault, this letter was supplied to the Veteran in 2002, almost 10 years ago.  As this case is being remanded for other reasons, the Veteran should be again furnished another notice letter necessary for PTSD cases based on in-service personal assault or harassment.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f), as required for PTSD claims based on in-service personal assault or harassment.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  The RO/AMC should obtain and associate with the claims file VA treatment records from the VAMC in Minneapolis dating from December 2008 to the present, and from the VAMC in Denver (all records).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

3.  By appropriate means, and with any necessary assistance from the Veteran, the RO/AMC should seek to obtain all private medical records from Drs. Sanderson and Christianson.  The Veteran should be provided, and requested to complete, a VA Form 21-4142, Authorization and Consent to Release Information, concerning these private medical records.

If the RO/AMC is unable to locate and/or obtain these identified treatment records from either physician, a memorandum of the RO/AMC efforts in attempting to obtain those records should be associated with the claims file.  See also 38 C.F.R. § 3.159(c)(1).

4.  The RO/AMC should contact SSA and request all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

5.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development actions, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

6.  Following any other indicated development, the RO should readjudicate the appealed issue, in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision. They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



